Exhibit 10.2

Execution Version

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) is made as of June 26, 2015, by and
among SAREPTA THERAPEUTICS, INC., a Delaware corporation (“Pledgor”), and MIDCAP
FINANCIAL TRUST, a Delaware statutory trust, as agent (in such capacity,
together with its successors and assigns, “Agent”), for itself and the other
Lenders (as defined herein).

RECITALS

A. The term “Borrowers”, as used herein, shall mean collectively the Pledgor and
such other borrowers that may become “Borrowers” under the Credit and Security
Agreement (as defined herein); the term “Borrower”, as used herein, shall mean
individually each entity that is one of the Borrowers; and the term “Company” as
used herein shall mean, individually and collectively, as the context requires,
each “Company” as set forth on Schedule I attached hereto, as such Company
relates to its respective “Pledgor” as set forth on such schedule.

B. Pursuant to that certain Credit and Security Agreement dated as of even date
herewith among Borrowers, the financial institutions from time to time parties
thereto, as lenders (collectively, the “Lenders”), and Agent (as the same may be
amended, supplemented, modified, increased, renewed or restated from time to
time, the “Credit and Security Agreement”), Agent and Lenders have agreed to
make one or more term loans to Borrowers in an aggregate principal amount of up
to FORTY MILLION NO/100 DOLLARS ($40,000,000.00). Borrowers have executed and
delivered one or more promissory notes evidencing the indebtedness incurred by
Borrowers under the Credit and Security Agreement (as the same may be amended,
modified, increased, renewed or restated from time to time, and together with
all renewal notes issued in respect thereof, collectively the “Notes”). The
defined terms of the Credit and Security Agreement are hereby incorporated by
reference in this Agreement.

C. This Agreement, the Notes, the Credit and Security Agreement, the other
Financing Documents (as defined in the Credit and Security Agreement) and all of
the other documents evidencing, securing and/or governing or executed in
connection with the Notes, as the same may be amended, modified, increased,
renewed or restated from time to time, are herein referred to collectively as
the “Loan Documents”.

D. The term “Obligations”, as used herein, means (1) the principal of, and
interest on, the Notes and all other sums, fees, charges and expenses due or
payable to Agent and the Lenders under this Agreement or the other Loan
Documents, (2) all agreements and covenants with and obligations to Agent and
the Lenders arising under, out of, or as a result of or in connection with the
Loan Documents, (3) all amounts advanced by Agent and the Lenders to preserve,
protect, defend, and enforce their rights under this Agreement and the other
Loan Documents or in the collateral encumbered by the Loan Documents, and all
expenses incurred by Agent in connection therewith, and (4) any and all other
present and future indebtedness, liabilities and obligations of every kind and
nature whatsoever of Borrowers to Agent and the Lenders, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, joint
or several, both now and hereafter existing, or due or to become due, whether as
borrower, guarantor, surety, indemnitor, assignor, pledgor or otherwise. The
term “Loans” as used herein means the loan transaction or transactions giving
rise to the Obligations.

 

1



--------------------------------------------------------------------------------

E. In connection with Agent and the Lenders entering into the Credit and
Security Agreement and agreeing to make the credit accommodations under the
Credit and Security Agreement and as security for all of the Obligations, Agent
is requiring that Pledgor shall have executed and delivered this Agreement.

F. Pledgor is a member of, shareholder of, partner in or other equity owner in
Company and, as such, will continue to derive substantial benefit by reason of
Lenders making the Loans.

AGREEMENT

NOW, THEREFORE, to induce Agent and the Lenders to enter into the Credit and
Security Agreement and to make the Loans, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pledgor and Agent hereby incorporate hereby by this reference the foregoing
Recitals and hereby covenant and agree as follows:

1. Grant of Assignment and Security Interest. Pledgor hereby pledges, assigns
and grants to Agent, for its benefit and the benefit of the Lenders, as security
for the Obligations a security interest in the following property of Pledgor
(collectively, the “Collateral”), whether now existing or hereafter created or
arising:

(a) all of the stock, shares, membership interests, partnership interests and
other equity ownership interests in Company now or hereafter held by Pledgor as
set forth in Schedule 1 attached hereto (collectively, the “Ownership
Interests”) and all of Pledgor’s rights to participate in the management of
Company, all rights, privileges, authority and powers of Pledgor as owner or
holder of its Ownership Interests in Company, including, but not limited to, all
contract rights, general intangibles, accounts and payment intangibles related
thereto, all rights, privileges, authority and powers relating to the economic
interests of Pledgor as owner or holder or its Ownership Interests in Company,
including, without limitation, all investment property, contract rights, general
intangibles, accounts and payment intangibles related thereto, all options and
warrants of Pledgor for the purchase of any Ownership Interest in Company, all
documents and certificates representing or evidencing the Pledgor’s Ownership
Interests in Company, all of Pledgor’s right, title and interest to receive
payments of principal and interest on any loans and/or other extensions of
credit made by Pledgor to Company, and any other right, title, interest,
privilege, authority and power of Pledgor in or relating to Company, all whether
existing or hereafter arising, and whether arising under any operating
agreement, shareholders’ agreement, partnership agreement or other agreement, or
any bylaws, certificate of formation, articles of organization or other
organization or governing documents of Company (as the same may be amended,
modified or restated from time to time) or otherwise, or at law or in equity and
all books and records of Pledgor pertaining to any of the foregoing and all
options, warrants, distributions, investment property, cash, instruments and
other rights and options from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests, and
Pledgor shall promptly thereafter deliver to Agent a certificate duly executed
by Pledgor describing such percentage interests, options or warrants and
certifying that the same have been duly pledged hereunder;

 

2



--------------------------------------------------------------------------------

(b) all rights to receive cash distributions, profits, losses and capital
distributions (including, but not limited to, distributions in kind and
liquidating dividends and distributions) and any other rights and property
interests related to the Ownership Interests;

(c) all other securities, instruments or property (including cash) paid or
distributed in respect of or in exchange for the Ownership Interests, whether or
not as part of or by way of spin-off, merger, consolidation, dissolution,
reclassification, combination or exchange of stock (or other Ownership
Interests), asset sales, or similar rearrangement or reorganization or
otherwise; and

(d) all proceeds (both cash and non-cash) of the foregoing, whether now or
hereafter arising with respect to the foregoing.

2. Registration of Pledge in Books of Company; Application of Proceeds. Pledgor
hereby authorizes and directs Company to register Pledgor’s pledge to Agent, for
its benefit and the benefit of the Lenders, of the Collateral on the books of
Company and, following written notice to do so by Agent after the occurrence and
during the continuance of an Event of Default (as hereinafter defined) under
this Agreement, to make direct payment to Agent of any amounts due or to become
due to Pledgor with respect to the Collateral. Any moneys received by Agent
shall be applied to the Obligations in such order and manner of application as
Agent may from time to time determine in its sole discretion.

3. Rights of Pledgor in the Collateral. Until an Event of Default occurs and is
continuing under this Agreement, Pledgor shall be entitled to exercise all
voting rights and to receive all dividends and other distributions that may be
paid on any Collateral and that are not otherwise prohibited by the Loan
Documents. Any cash dividend or distribution payable in respect of the
Collateral that is, in whole or in part, a return of capital or that is made in
violation of this Agreement or the Loan Documents shall be received by Pledgor
in trust for Agent, for its benefit and the benefit of the Lenders, shall be
paid immediately to Agent and shall be retained by Agent as part of the
Collateral. Upon the occurrence and during the continuation of an Event of
Default, Pledgor shall, at the written direction of Agent, immediately send a
written notice to Company instructing Company, and shall cause Company, to remit
all cash and other distributions payable with respect to the Ownership Interests
(until such time as Agent notifies Pledgor that such Event of Default has ceased
to exist) directly to Agent. Nothing contained in this paragraph shall be deemed
to permit the payment of any sum or the making of any distribution which is
prohibited by any of the Loan Documents, if any.

4. Representations and Warranties of Pledgor. Pledgor hereby warrants to Agent
as follows:

(a) Schedule I and Schedule II are true, correct and complete in all respects;

(b) All of the pledged Ownership Interests of Pledgor (the “Pledged Interests”)
are in certificated form, and are registered in the name of Pledgor;

 

3



--------------------------------------------------------------------------------

(c) The Pledged Interests constitute at least the percentage of all the issued
and outstanding Ownership Interests of Company as set forth on Schedule I;

(d) The Pledged Interests listed on Schedule I are the only Ownership Interests
of Company in which Pledgor has any rights;

(e) All certificates evidencing the Pledged Interests of Pledgor have been
delivered to Agent;

(f) Pledgor has good and marketable title to the Collateral. Pledgor is the sole
owner of all of the Collateral, free and clear of all security interests,
pledges, voting trusts, agreements, liens, claims and encumbrances whatsoever,
other than the security interests, assignments and liens granted under this
Agreement;

(g) Pledgor has not heretofore transferred, pledged, assigned or otherwise
encumbered any of its rights in or to the Collateral;

(h) Pledgor is not prohibited under any agreement with any other person or
entity, or under any judgment or decree, from the execution and delivery of this
Agreement or the performance or discharge of the obligations, duties, covenants,
agreements, and liabilities contained in this Agreement;

(i) No action has been brought or threatened that might prohibit or interfere
with the execution and delivery of this Agreement or the performance or
discharge of the obligations, duties, covenants, agreements, and liabilities
contained in this Agreement;

(j) Pledgor has full power and authority to execute and deliver this Agreement,
and the execution and delivery of this Agreement do not conflict with any
agreement to which Pledgor is a party or any law, order, ordinance, rule, or
regulation to which Pledgor is subject or by which it is bound and do not
constitute a default under any agreement or instrument binding upon Pledgor; and

(k) This Agreement has been properly executed and delivered and constitutes the
valid and legally binding obligation of Pledgor and is fully enforceable against
Pledgor in accordance with its terms.

5. Covenants of Pledgor. Pledgor hereby covenants and agrees as follows:

(a) To do or cause to be done all things necessary to preserve and to keep in
full force and effect its interests in the Collateral, and to defend, at its
sole expense, the title to the Collateral and any part of the Collateral;

(b) To cooperate fully with Agent’s efforts to preserve the Collateral and to
take such actions to preserve the Collateral as Agent may in good faith direct;

(c) To cause Company to maintain proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to the Collateral and which reflect the lien of Agent on the
Collateral;

 

4



--------------------------------------------------------------------------------

(d) To deliver immediately to Agent any certificates that may be issued
following the date of this Agreement representing the Ownership Interests or
other Collateral, and to execute and deliver to Agent one or more transfer
powers, substantially in the form of Schedule III attached hereto or otherwise
in form and content satisfactory to Agent, pursuant to which Pledgor assigns, in
blank, all Ownership Interests and other Collateral (the “Transfer Powers”),
which such Transfer Powers shall be held by Agent as part of the Collateral;

(e) To execute and deliver to Agent such financing statements as Agent may
request with respect to the Ownership Interests, and to take such other steps as
Agent may from time to time reasonably request to perfect Agent’s security
interest in the Ownership Interests under applicable law;

(f) Not to sell, discount, allow credits or allowances, assign, extend the time
for payment on, convey, lease, assign, transfer or otherwise dispose of the
Collateral or any part of the Collateral;

(g) After an Event of Default under the Loan Documents (including but not
limited to this Agreement) has occurred and is continuing, not to receive any
dividend or distribution or other benefit with respect to Company, and not to
vote, consent, waive or ratify any action taken, that would violate or be
inconsistent with any of the terms and provisions of this Agreement, or any of
the Loan Documents or that would materially impair the position or interest of
Agent in the Collateral or dilute the Ownership Interests pledged to Agent under
this Agreement;

(h) Not to sell or otherwise dispose of, or create, incur, assume or suffer to
exist any lien upon any of the Collateral, other than liens in favor of Agent,
for its benefit and the benefit of the Lenders;

(i) That Pledgor will, upon obtaining ownership of any other Ownership Interests
otherwise required to be pledged to Agent, for its benefit and the benefit of
the Lenders, pursuant to any of the Loan Documents, which Ownership Interests
are not already Pledged Interests, within five (5) Business Days deliver to
Agent a Pledge Amendment, duly executed by Pledgor, in substantially the form of
Schedule IV hereto (a “Pledge Amendment”) in respect of any such additional
Ownership Interests pursuant to which Pledgor shall pledge to Agent, for its
benefit and the benefit of the Lenders, all of such additional Ownership
Interests. Prior to the delivery thereof to Agent, all such additional Ownership
Interests shall be held by Pledgor separate and apart from its other property
and in express trust for Agent, for its benefit and the benefit of the Lenders;

(j) That Pledgor consents to the admission of Agent (and its assigns or
designee) as a member, partner or stockholder of Company upon Agent’s
acquisition of any of the Ownership Interests; and

(k) Pledgor shall not take any action to cause any membership interest of the
Collateral to be or become a “security” within the meaning of, or to be governed
by, Article 8 (Investment Securities) of the Code as in effect under the laws of
any state having jurisdiction, and shall not cause any Subsidiary to “opt in” or
to take any other action seeking to establish any

 

5



--------------------------------------------------------------------------------

membership interest of the Collateral as a “security” or to become certificated;
provided that, for the avoidance of doubt, this clause (k) shall not apply to
any membership interest of the Collateral that, as of the date hereof, is a
“security” within the meaning of Article 8 (Investment Securities) of the Code
as in effect under the laws of any state having jurisdiction so long as such
membership interest is certificated and delivered to the Administrative Agent in
accordance with Section 1(a) hereof.

6. Rights of Agent. Agent may from time to time and at its option (a) require
Pledgor to, and Pledgor shall, periodically deliver to Agent records and
schedules, which show the status of the Collateral and such other matters which
affect the Collateral; (b) verify the Collateral and inspect the books and
records of Company and make copies of or extracts from the books and records;
and (c) notify any prospective buyers or transferees of the Collateral of
Agent’s interest in the Collateral. Pledgor agrees that Agent may at any time
take such steps as Agent deems reasonably necessary to protect Agent’s interest
in and to preserve the Collateral. Pledgor hereby consents and agrees that Agent
may at any time or from time to time pursuant to the Credit and Security
Agreement (a) extend or change the time of payment and/or the manner, place or
terms of payment of any and all Obligations, (b) supplement, amend, restate,
supercede, or replace the Credit and Security Agreement or any other Loan
Documents, (c) renew, extend, modify, increase or decrease loans and extensions
of credit under the Credit and Security Agreement, (d) modify the terms and
conditions under which loans and extensions of credit may be made under the
Credit and Security Agreement, (e) settle, compromise or grant releases for any
Obligations and/or any person or persons liable for payment of any Obligations,
(f) exchange, release, surrender, sell, subordinate or compromise any collateral
of any party now or hereafter securing any of the Obligations and (g) apply any
and all payments received from any source by Agent at any time against the
Obligations in any order as Agent may determine pursuant to the terms of the
Credit and Security Agreement; all of the foregoing in such manner and upon such
terms as Agent may determine and without notice to or further consent from
Pledgor and without impairing or modifying the terms and conditions of this
Agreement which shall remain in full force and effect.

This Agreement shall remain in full force and effect and shall not be limited,
impaired or otherwise affected in any way by reason of (i) any delay in making
demand on Pledgor for or delay in enforcing or failure to enforce, performance
or payment of any Obligations, (ii) any failure, neglect or omission on Agent’s
part to perfect any lien upon, protect, exercise rights against, or realize on,
any property of Pledgor or any other party securing the Obligations, (iii) any
failure to obtain, retain or preserve, or the lack of prior enforcement of, any
rights against any person or persons or in any property, (iv) the invalidity or
unenforceability of any Obligations or rights in any Collateral under the Credit
and Security Agreement, (v) the existence or nonexistence of any defenses which
may be available to Pledgor with respect to the Obligations, or (vi) the
commencement of any bankruptcy, reorganization; liquidation, dissolution or
receivership proceeding or case filed by or against Pledgor or any Borrower.

7. Events of Default. The occurrence of an Event of Default (as defined in any
of the Loan Documents) shall constitute an event of default (an “Event of
Default”) under this Agreement.

 

6



--------------------------------------------------------------------------------

8. Rights of Agent Following Event of Default. Upon the occurrence and during
the continuance of an Event of Default under this Agreement (and in addition to
all of its other rights, powers and remedies under this Agreement), Agent may,
at its option, without notice to Pledgor or any other party, do any one or more
of the following:

(a) Proceed to perform or discharge any and all of Pledgor’s obligations,
duties, responsibilities, or liabilities and exercise any and all of its rights
in connection with the Collateral for such period of time as Agent may deem
appropriate, with or without the bringing of any legal action in or the
appointment of any receiver by any court;

(b) Do all other acts which Agent may deem necessary or proper to protect
Agent’s security interest in the Collateral and carry out the terms of this
Agreement;

(c) Exercise all voting and management rights of Pledgor as to Company or
otherwise pertaining to the Collateral upon notice to Pledgor; provided, that
any failure of Agent to send such notice or of Pledgor to receive such notice
shall not invalidate any such voting or management rights, and Pledgor,
forthwith upon the request of Agent, shall use its best efforts to secure, and
cooperate with the efforts of Agent to secure (if not already secured by Agent),
all the benefits of such voting and management rights.

(d) Sell the Collateral in any manner permitted by the Code; and upon any such
sale of the Collateral, Agent may (i) bid for and purchase the Collateral and
apply the expenses of such sale (including, without limitation, attorneys’ fees)
as a credit against the purchase price, or (ii) apply the proceeds of any sale
or sales to other persons or entities, in whatever order Agent in its sole
discretion may decide, to the expenses of such sale (including, without
limitation, attorneys’ fees), to the Obligations, and the remainder, if any,
shall be paid to Pledgor or to such other person or entity legally entitled to
payment of such remainder; and

(e) Proceed by suit or suits in law or in equity or by any other appropriate
proceeding or remedy to enforce the performance of any term, covenant,
condition, or agreement contained in this Agreement, and institution of such a
suit or suits shall not abrogate the rights of Agent to pursue any other
remedies granted in this Agreement or to pursue any other remedy available to
Agent either at law or in equity.

Agent shall have all of the rights and remedies of a secured party under the
Code and other applicable laws. All costs and expenses, including reasonable
attorneys’ fees and expenses, incurred or paid by Agent in exercising or
protecting any interest, right, power or remedy conferred by this Agreement,
shall bear interest at a per annum rate of interest equal to the then highest
rate of interest charged on any of the Obligations from the date of payment
until repaid in full and shall, along with the interest thereon, constitute and
become a part of the Obligations secured by this Agreement.

Pledgor hereby constitutes and appoints Agent or any of its agents as the
attorney-in-fact of Pledgor, and after the occurrence and during the continuance
of an Event of Default under the Loan Documents (including but not limited to
this Agreement), Agent may take such actions and execute such documents as Agent
may deem appropriate in the exercise of the rights and powers granted to Agent
in this Agreement, including, but not limited to, filling-in blanks in the
Transfer

 

7



--------------------------------------------------------------------------------

Power to cause a transfer of the Ownership Interests and other Collateral
pursuant to a sale of the Collateral. The power of attorney granted hereby shall
be irrevocable and coupled with an interest and shall terminate only upon the
payment in full of the Obligations. Pledgor shall indemnify and hold Agent
harmless for all losses, costs, damages, fees, and expenses suffered or incurred
in connection with the exercise of this power of attorney, and shall release
Agent from any and all liability arising in connection with the exercise of this
power of attorney, except, in each case, to the extent resulting from the gross
negligence or willful misconduct of Pledgor or Pledgor’s Related Parties as
determined by a final non-appealable judgment of a court of competent
jurisdiction.

9. Performance by Agent. Without limiting any of Agent’s or Lenders’ rights or
remedies in the Credit and Security Agreement, if Pledgor shall fail to perform,
observe or comply with any of the conditions, terms, or covenants contained in
this Agreement, Agent, without notice to or demand upon Pledgor and without
waiving or releasing any of the Obligations or any Event of Default, may (but
shall be under no obligation to) at any time thereafter perform such conditions,
terms or covenants for the account and at the expense of Pledgor, and may enter
upon the premises of Pledgor for that purpose and take all such action on the
premises as Agent may consider necessary or appropriate for such purpose. All
sums paid or advanced by Agent in connection with the foregoing and all costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred in connection with the foregoing, together with interest
thereon at a per annum rate of interest equal to the then highest rate of
interest charged on the principal of any of the Obligations, from the date of
payment until repaid in full, shall be paid by Pledgor to Agent on demand and
shall constitute and become a part of the Obligations secured by this Agreement.

10. Indemnification. Agent shall not in any way be responsible for the
performance or discharge of, and Agent does not hereby undertake to perform or
discharge, any obligation, duty, responsibility, or liability of Pledgor in
connection with the Collateral or otherwise. Pledgor hereby agrees to indemnify
Agent and hold Agent harmless from and against all losses, liabilities, damages,
claims, or demands suffered or incurred by reason of this Agreement or by reason
of any alleged responsibilities or undertakings on the part of Agent to perform
or discharge any obligations, duties, responsibilities, or liabilities of
Pledgor in connection with the Collateral or otherwise; provided, however, that
the foregoing indemnity and agreement to hold harmless shall not apply to
losses, liabilities, damages, claims, or demands suffered or incurred by reason
of Agent’s own gross negligence or willful misconduct. Agent shall have no duty
to collect any amounts due or to become due in connection with the Collateral or
enforce or preserve Pledgor’s rights under this Agreement.

11. Termination. Upon payment in full of the Obligations, and termination of any
further obligation of Agent and the Lenders to extend any credit to Borrower
under the Loan Documents, this Agreement shall terminate and Agent shall
promptly execute appropriate documents to evidence such termination.

12. Release. Without prejudice to any of Agent’s rights under this Agreement,
Agent may take or release other security for the payment or performance of the
Obligations, may release any party primarily or secondarily liable for the
Obligations, and may apply any other security held by Agent to the satisfaction
of the Obligations.

 

8



--------------------------------------------------------------------------------

13. Pledgor’s Liability Absolute. The liability of Pledgor under this Agreement
shall be direct and immediate and not conditional or contingent upon the pursuit
of any remedies against Pledgor or any other person, nor against other
securities or liens available to Agent or Agent’s respective successors,
assigns, or agents. Pledgor waives any right to require that resort be had to
any security or to any balance of any deposit account or credit on the books of
Agent in favor of any other person.

14. Preservation of Collateral. Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral and in
preserving rights under this Agreement if Agent takes action for those purposes
as Pledgor may reasonably request in writing, provided, however, that failure to
comply with any such request shall not, in and of itself, be deemed a failure to
exercise reasonable care, and no failure by Agent to preserve or protect any
rights with respect to the Collateral or to do any act with respect to the
preservation of the Collateral not so requested by Pledgor shall be deemed a
failure to exercise reasonable care in the custody or preservation of the
Collateral.

15. Private Sale. Pledgor recognizes that Agent may be unable to effect a public
sale of the Collateral by reason of certain provisions contained in the federal
Securities Act of 1933, as amended, and applicable state securities laws and,
under the circumstances then existing, may reasonably resort to a private sale
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account for investment and not
with a view to the distribution or resale of the Collateral. Pledgor agrees that
a private sale so made may be at a price and on other terms less favorable to
the seller than if the Collateral were sold at public sale and that Agent has no
obligation to delay sale of the Collateral for the period of time necessary to
permit Pledgor, even if Pledgor would agree to register or qualify the
Collateral for public sale under the Securities Act of 1933, as amended, and
applicable state securities laws. Pledgor agrees that a private sale made under
the foregoing circumstances and otherwise in a commercially reasonable manner
shall be deemed to have been made in a commercially reasonable manner under the
Code.

16. General.

(a) Final Agreement and Amendments. This Agreement, together with the other Loan
Documents, constitutes the final and entire agreement and understanding of the
parties and any term, condition, covenant or agreement not contained herein or
therein is not a part of the agreement and understanding of the parties. Neither
this Agreement, nor any term, condition, covenant or agreement hereof may be
changed, waived, discharged or terminated except by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.

(b) Waiver. No party hereto shall be deemed to have waived the exercise of any
right which it holds hereunder unless such waiver is made expressly and in
writing (and, without limiting the generality of the foregoing, no delay or
omission by any party hereto in exercising any such right shall be deemed a
waiver of its future exercise). No such waiver made in any instance involving
the exercise of any such right shall be deemed a waiver as to any other such
instance, or any other such right. No single or partial exercise of any power or
right shall preclude other or further exercise of the power or right or the
exercise of any other power or

 

9



--------------------------------------------------------------------------------

right. No course of dealing between the parties hereto shall be construed as an
amendment to this Agreement or a waiver of any provision of this Agreement. No
notice to or demand on Pledgor in any case shall thereby entitle Pledgor to any
other or further notice or demand in the same, similar or other circumstances.

(c) Headings. The headings of the Sections, subsections, paragraphs and
subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

(d) Construction. As used herein, all references made (i) in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (ii) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, and (iii) to any
Section, subsection, paragraph or subparagraph shall, unless therein expressly
indicated to the contrary, be deemed to have been made to such Section,
subsection, paragraph or subparagraph of this Agreement. The Recitals are
incorporated herein as a substantive part of this Agreement and the parties
hereto acknowledge that such Recitals are true and correct.

(e) Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns hereunder. In the event of any
assignment or transfer by Agent of any of the Pledgor’s obligations under the
Loan Documents or the collateral therefor, Agent thereafter shall be fully
discharged from any responsibility with respect to such collateral so assigned
or transferred, but Agent shall retain all rights and powers given by this
Agreement with respect to any of the Pledgor’s obligations under the Loan
Documents or collateral not so assigned or transferred. Pledgor shall have no
right to assign or delegate its rights or obligations hereunder.

(f) Severability. If any term, provision, covenant or condition of this
Agreement or the application of such term, provision, covenant or condition to
any party or circumstance shall be found by a court of competent jurisdiction to
be, to any extent, invalid or unenforceable, the remainder of this Agreement and
the application of such term, provision, covenant, or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, provision, covenant or condition
shall be valid and enforced to the fullest extent permitted by law.

(g) Notices. All notices required or permitted hereunder shall be given and
shall become effective as provided in Section 11 of the Credit and Security
Agreement. All notices to Pledgor shall be addressed in accordance with the
information provided on the signature page hereto.

(h) Remedies Cumulative. Each right, power and remedy of Agent as provided for
in this Agreement, or in any of the other Loan Documents or now or hereafter
existing by law, shall be cumulative and concurrent and shall be in addition to
every other right, power or remedy provided for in this Agreement, or in any of
the other Loan Documents now or hereafter existing by law, and the exercise or
beginning of the exercise by Agent of any one or more of such rights, powers or
remedies shall not preclude the later exercise by Agent of any other rights,
powers or remedies.

 

10



--------------------------------------------------------------------------------

(i) Time of the Essence; Survival; Joint and Several Liability. Time is of the
essence of this Agreement and each and every term, covenant and condition
contained herein. All covenants, agreements, representations and warranties made
in this Agreement or in any of the other Loan Documents shall continue in full
force and effect so long as any of the obligations of any party under the Loan
Documents (other than Agent) remain outstanding. Each person or entity
constituting Pledgor shall be jointly and severally liable for all of the
obligations of Pledgor under this Agreement.

(j) Further Assurances. Pledgor hereby agrees that at any time and from time to
time, at the expense of Pledgor, Pledgor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or that Agent may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby, or to enable
Agent or any of its agents to exercise and enforce its rights and remedies under
this Agreement with respect to any portion of such collateral.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered to be an original, but all of which shall
constitute one in the same instrument. As used in this Agreement, the term “this
Agreement” shall include all attachments, exhibits, schedules, riders and
addenda.

(l) Costs. Pledgor shall be responsible for the payment of any and all
reasonable fees, costs and expenses which Agent may incur by reason of this
Agreement, including, but not limited to, the following: (i) any taxes of any
kind related to any property or interests assigned or pledged hereunder;
(ii) expenses incurred in filing public notices relating to any property or
interests assigned or pledged hereunder; and (iii) any and all costs, expenses
and fees (including, without limitation, reasonable attorneys’ fees and expenses
and court costs and fees), whether or not litigation is commenced, incurred by
Agent in protecting, insuring, maintaining, preserving, attaching, perfecting,
enforcing, collecting or foreclosing upon any lien, security interest, right or
privilege granted to Agent or any obligation of Pledgor under this Agreement,
whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions or proceedings arising out of or related to this
Agreement or any property or interests assigned or pledged hereunder.

(m) No Defenses. Pledgor’s obligations under this Agreement shall not be subject
to any set-off, counterclaim or defense to payment that Pledgor now has or may
have in the future.

(n) Cooperation in Discovery and Litigation. In any litigation, trial,
arbitration or other dispute resolution proceeding relating to this Agreement,
all directors, officers, employees and agents of Pledgor or of its affiliates
shall be deemed to be employees or managing agents of Pledgor for purposes of
all applicable law or court rules regarding the production of witnesses by
notice for testimony (whether in a deposition, at trial or otherwise). Pledgor
agrees that Agent’s counsel in any such dispute resolution proceeding may
examine any of these individuals as if under cross-examination and that any
discovery deposition of any of them may be used in that proceeding as if it were
an evidence deposition. Pledgor in any event will use all commercially
reasonable efforts to produce in any such dispute resolution proceeding, at the
time and in the manner requested by Agent, all persons and entities, documents
(whether in tangible, electronic or other form) or other things under its
control and relating to the dispute in any jurisdiction that recognizes that (or
any similar) distinction.

 

11



--------------------------------------------------------------------------------

(o) CHOICE OF LAW; CONSENT TO JURISDICTION. THIS AGREEMENT AND THE RIGHTS,
REMEDIES AND OBLIGATIONS OF THE PARTIES HEREUNDER, THE RELATIONSHIP OF THE
PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES AND ALL OTHER MATTERS RELATING HERETO OR ARISING HEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), PLEDGOR
HEREBY (A) SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS AND (B) WAIVES ANY OBJECTION
WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT
IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING
IN THIS AGREEMENT SHALL PRECLUDE AGENT FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND FURTHER AGREES
AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OR PROCESS IN ANY PROCEEDING IN ANY NEW YORK
STATE OR UNITED STATES COURT SITTING IN THE STATE OF NEW YORK MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO PLEDGOR AT
THE ADDRESS INDICATED HEREIN, AND SERVICE SO MADE SHALL BE COMPLETE UPON
RECEIPT; EXCEPT THAT IF PLEDGOR SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL
BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

17. WAIVER OF JURY TRIAL. PLEDGOR HEREBY (A) COVENANTS AND AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND
VOLUNTARILY, BY PLEDGOR, AND THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD
OTHERWISE ACCRUE. AGENT IS

 

12



--------------------------------------------------------------------------------

HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES HERETO, SO AS TO SERVE AS
CONCLUSIVE EVIDENCE OF PLEDGOR’S WAIVER OF THE RIGHT TO JURY TRIAL. FURTHER,
PLEDGOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF AGENT (INCLUDING
THEIR RESPECTIVE COUNSEL) HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO PLEDGOR
THAT AGENT WILL NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION.

[Remainder of page intentionally blank; signature pages follow.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, each of the parties have
caused this Pledge Agreement to be executed under seal the day and year first
above mentioned.

 

PLEDGOR:     SAREPTA THERAPEUTICS, INC.,     a Delaware corporation     By:  

/s/ Sandesh Mahatme

    Name:   Sandesh Mahatme     Title:   Senior Vice President and Chief
Financial Officer     Pledgor Contact Information:     Sarepta Therapeutics,
Inc.     215 First Street     Cambridge, MA 02142     Attn: Sandy Mahatme

 

SAREPTA THERAPEUTICS, INC.

PLEDGE AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT:     MIDCAP FINANCIAL TRUST, a Delaware statutory trust, as Agent for
Lenders     By:   Apollo Capital Management, L.P.,       its investment manager
    By:   Apollo Capital Management GP, LLC,       its general partner     By:  

/s/ Maurice Amsellem

    Name:   Maurice Amsellem     Title:   Authorized Signatory

 

SAREPTA THERAPEUTICS, INC.

PLEDGE AGREEMENT

SIGNATURE PAGE